Beck, P. J.
Whether the deed from the defendant in fi. fa. to the claimant was a bona fide conveyance for a valuable consideration and valid under all the circumstances, or whether it was made with the intent on the part of the grantor to hinder, delay, and defraud creditors, and whether the grantee in the deed, the claimant in this case, had knowledge of such intent or knowledge of facts which would have amounted to notice, was a question which should have been determined by the jury. The evidence was such as to raise an issue as to this question, and the court should not have granted a nonsuit, or, what in effect amounted to the same thing, dismissed the levy; but under proper instructions upon the pertinent issues should have submitted the casS to a jury. Judgment reversed.

All the Justices concur.

JS. 8. Ault and John K. Davis, for plaintiff.
Q. 8. Claxton and W. W. Mundy, for defendant.